Citation Nr: 1758852	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  13-28 314A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an initial evaluation in excess of 10 percent for adjustment with anxiety and depression, prior to January 20, 2012. 

2. Entitlement to an initial evaluation in excess of 30 percent for adjustment disorder with anxiety and depression, since January 20, 2012.

3. Entitlement to an initial compensable evaluation for hypertension. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jacquelynn M. Jordan, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Army from October 1988 to October 2009.

This matter is before the Board of Veterans' Appeals (Board) on appeal from August 2011 and July 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

Jurisdiction in this matter has been transferred to the RO in Roanoke, Virginia.

In the August 2011 rating decision, the RO granted service connection for adjustment disorder with anxiety and depression, with an initial 10 percent disability rating, effective November 1, 2009.  In that same decision, the RO granted service connection for hypertension at an initial noncompensable rating, effective November 1, 2009.

In the July 2014 rating decision, the RO increased the Veteran's disability evaluation for adjustment disorder with anxiety and depression, from a 10 percent evaluation to a 30 percent disability rating, effective January 20, 2012.

The Board notes, that since the increase to 30 percent did not constitute a full grant of the benefits, sought, the issue of entitlement to an initial evaluation in excess of 30 percent for adjustment disorder with anxiety and depression, since January 20, 2012 remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

In September 2013, the Veteran requested a videoconference hearing before a Veterans Law Judge (VLJ).  However, in August 2015, the Veteran withdrew his request for a hearing.  Accordingly, the Veteran's hearing request is deemed withdrawn.  See, 38 C.F.R §§20.702(e); 20.704(e) (2015).

In June 2016, the Veteran submitted a request to withdraw this appeal.  The VA responded with the necessary steps need to complete the request.  Additionally, they informed the Veteran that they would decide the claim if he did not complete and return the form necessary to withdraw the appeal.  The Veteran did not respond.  The claim is not deemed withdrawn.

In March 2016, the Board remanded this claim for additional development.  However, there has not been substantial compliance with the remand directives.  Specifically, the remand directives state the Veteran should be scheduled for a VA examination to ascertain the current level of severity and manifestations for his service-connected adjustment disorder, with anxiety and depression and his hypertension.  Those examinations have not been accomplished.  The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Court or Board confers on the claimant, as a matter of law, the right to substantial compliance with the remand order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this instance, substantial compliance has not been met and all the pertinent evidence has not been obtained.  The Board finds that a remand is necessary in this case for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While the Board regrets any further delay, additional development is warranted before a decision may be rendered on the remaining issues on appeal.

As noted above, in March 2016, the Board remanded this claim for additional development.  However, there has not been substantial compliance with the remand directives.  Specifically, the Veteran has not been afforded VA examinations regarding his anxiety and depression or his hypertension.  

Accordingly, the case is REMANDED for the following action:

1.	Contact the Veteran and request the names and addresses and all healthcare providers who have treated him for the disabilities on appeal.  After obtaining all necessary releases and authorizations, obtain and associate these records with the  claims file, to include any treatment the Veteran has received since the March 2016 Board remand.   

2. Schedule the Veteran for a VA examination to determine the current degree of severity of his service-connected adjustment disorder, with anxiety and depression.  The claims file, to include a copy of this remand must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  The examiner should elicit a complete history from the Veteran.

The examiner should specifically comment on the impact of the Veteran's adjustment disorder, with anxiety and depression upon his social and occupational impairment, including his employability.

3. Schedule the Veteran for a VA examiner with the sufficient expertise to ascertain the current severity and manifestation of the Veteran's service-connected hypertension.  The VA examiner should conduct any and all necessary testing.  

4. The RO/AMC should then review the claims file.  If any of the directives specified in this remand or the March 2016 remand have not been accomplished, appropriate corrective action should be undertaken before readjudication.  Stegall v. West, 11 Vet. App. 268 (1998).

5. After completing the above actions and any other development, as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




